t c summary opinion united_states tax_court leonard b simpson and jennifer a simpson petitioners v commissioner of internal revenue respondent docket no 4122-12s filed date d douglas titus for petitioners patsy a clarke for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioners determining deficiencies in income_tax of dollar_figure for and dollar_figure for respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for petitioners have conceded that they received a premature_distribution from an individual_retirement_account ira in they have also conceded various items related to leonard b simpson’s mr simpson activity reported on schedules c profit or loss from business and petitioners’ activities reported on schedules e supplemental income and loss that will be discussed below the issues remaining for decision are whether petitioners are entitled to deduct for points paid in connection with acquiring real_estate expenses reported on schedules c for both years and expenses reported on schedules e for both years and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for both years the amounts of petitioners’ student_loan_interest_deduction self- employment_tax and self-employment_tax deduction for each year are computational and will be resolved by the decision of the court on the other issues some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in the state of washington when the petition was filed background mr simpson was employed full time as a security guard in and and he reported wages from inter-con security and guardsmark llc for each of the years at issue jennifer simpson worked for part of and then became unemployed she listed her occupation on their income_tax return for as unemployed and reported wages from mds inc as an internet marketing manager on date mrs simpson filed for bankruptcy under chapter of the bankruptcy code and was discharged from bankruptcy on date in mrs simpson remained unemployed and withdrew dollar_figure from an ira points at trial petitioners produced a copy of two pages of a three-page settlement statement form hud-1 concerning mrs simpson’s purchase of a residential property in newcastle washington newcastle property the see u s c secs so-called liquidating bankruptcy there is no explanation in the record for the apparent discrepancy between mrs simpson’s testimony that she withdrew dollar_figure from her ira and respondent’s dollar_figure adjustment to her income settlement document reflects a first mortgage of dollar_figure and a second mortgage of dollar_figure with leave of the court petitioners provided a form_1098 mortgage interest statement for sent to mrs simpson at an address in seattle washington reflecting a loan discount or points of dollar_figure paid with respect to the purchase of a principle sic residence petitioners then introduced as evidence for a form 1040x amended u s individual_income_tax_return version showing an increase in itemized_deductions or standard deductions of dollar_figure to reflect the deduction of unamortized points or prepaid_interest that petitioners assert was paid with respect to their home sports unlimited in mr simpson began an activity he called sports unlimited international sports petitioners reported net losses on schedules c for sports for and petitioners filed with their federal_income_tax returns schedules c for sports reporting net losses of dollar_figure for and dollar_figure for although petitioners reported gross_income of dollar_figure on schedule c for the parties agree that petitioners did not earn any schedule c gross_income in during mr simpson’s testimony petitioners introduced into evidence a form 1040x for version along with a revised schedule c for that reflects changes to the original schedule c for sports the version form 1040x reflects the deletion of dollar_figure of gross_income and the deletion of both a deduction for advertising expenses of dollar_figure and a deduction for meals and entertainment_expenses of dollar_figure all of which were reported on the original schedule c filed with respondent although petitioners reported schedule c gross_income of dollar_figure for the parties agree that petitioners earned zero schedule c gross_income in during mr simpson’s testimony petitioners introduced into evidence a form 1040x for along with a revised schedule c that reflects changes to his original schedule c for sports for that year the form 1040x for reflects the deletion of gross_income of dollar_figure and the deletion of a deduction for an advertising expense of dollar_figure reported on the original form_1040 filed with respondent schedule e petitioners listed on their schedule e for eight real_estate properties in however they began having difficulty securing lines of credit and refinancing on the properties they were then pretty much underwater on most of the properties most of the properties were in mrs simpson’s name by petitioners owned only property on woodland avenue in kansas city woodland avenue petitioners offered no information explaining the circumstances of their disposal of any of the other properties petitioners filed schedules e reporting losses of dollar_figure for and dollar_figure for petitioners introduced at trial a copy of a schedule e for with corrections a deduction for mortgage interest_paid to banks of dollar_figure was eliminated and the depreciation expense deduction was increased from dollar_figure to dollar_figure petitioners also introduced at trial a revised schedule e for the revised schedule e for deleted dollar_figure that had been reported as a deduction for repairs to woodland avenue the change was made because petitioners are no longer deducting dollar_figure in one year but depreciating and taking the deduction each year for ½ years petitioners increased their depreciation expense deduction on the schedule e from dollar_figure to dollar_figure petitioners allege that the form sec_1040x for and incorporate the changes reported on the revised schedules c and e although mrs simpson went through a bankruptcy proceeding in the court was not provided with any details about that process there was nothing in the record documenting a bankruptcy proceeding concerning mr simpson discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioners have not argued or shown that they have met the requirements of sec_7491 and the burden_of_proof does not shift to respondent points deduction for interest is compensation_for the use or forbearance of money 308_us_488 points paid for the use or forbearance of money may be deductible as prepaid_interest cao v commissioner tcmemo_1994_ aff’d without published opinion 78_f3d_594 9th cir petitioners contend that they are entitled to deduct for prepaid_interest paid in connection with the acquisition of their home because the home was subject_to foreclosure proceedings in as petitioners did not report for any gain_or_loss from the disposition of property in the court infers that the foreclosure may have taken place as part of mrs simpson’s bankruptcy proceedings if the foreclosure took place during the bankruptcy proceedings the bankruptcy_estate bore the tax consequences of the foreclosure including the deduction of accrued interest and points absent an abandonment of the property by the estate see catalano v commissioner tcmemo_2000_82 rev’d on other grounds 279_f3d_682 9th cir bergman v commissioner tcmemo_1985_256 as noted earlier no details about mrs simpson’s bankruptcy proceedings were provided to the court and no information about any foreclosure proceedings on petitioners’ home was provided petitioners did provide two pages of a three-page settlement statement form hud-1 concerning the purchase by mrs simpson of the newcastle property showing that the loan discount paid to american home equity corp was dollar_figure the address of the property is stated as se 82nd court newcastle washington notably none of the tax forms in evidence for the taxable years at issue as well as for and lists this address--not as a mailing address for petitioners not as an address on any of forms w-2 wage and tax statement forms or forms miscellaneous income and not as a rental property on any of the schedules e nothing in the record suggests let alone establishes that the property for which petitioners may have paid these points was owned by either of them at any point beyond its acquisition in without more information concerning the home’s ownership its status as either a residence or investment_property or its sale_or_other_disposition the court is unable to permit petitioners the deduction they now seek schedule c and e expenses respondent contends that petitioners have not shown for the years at issue that the sports activity and the rental_activity if any were actually conducted for profit or as businesses but if they were so conducted respondent contends that petitioners have adequately substantiated neither the amounts of the expenses deducted as a result of the activities nor whether the expenses were ordinary and necessary deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 and for expenses paid in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were paid primarily for business rather than personal living or family reasons see rule a 72_tc_433 to show that the expense was not for personal reasons the taxpayer must show that the expense was paid primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner t c pincite with respect to either sec_162 or sec_212 the taxpayer must demonstrate a profit objective for the activity in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable for sec_212 are the same as those used for sec_162 see 934_f2d_573 5th cir aff’g tcmemo_1989_687 893_f2d_656 4th cir aff’g 91_tc_686 72_tc_28 34_tc_1146 sec_1_183-2 income_tax regs sets forth nine nonexclusive factors that should be considered in determining whether a taxpayer is engaged in a venture with a profit objective a taxpayer in order to show that he was engaged in a trade_or_business must show not only that his primary purpose for engaging in the activity was for income or profit but also that he engaged in the activity with continuity and regularity 480_us_23 where a taxpayer has established that he has paid a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir aff’g 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir before examining the issues of whether petitioners have adequately substantiated the amounts of the expenses deducted on their schedules c and e or whether the expenses were ordinary and necessary it is appropriate that the court consider petitioners’ evidence of their carrying_on_a_trade_or_business and holding property for the production_of_income sports petitioners admit that they did not receive any income from the sports activity in the years at issue even though they initially reported that they did mr simpson described his activity as a sports agent business mr simpson testified that he lived in a neighborhood where he was surrounded by athletes who played for the seahawks and supersonics he testified that he attempted to sign athletes to professional contracts and arrange marketing and advertisement and endorsement deals petitioner testified that in order to recruit young male athletes he was required to incur expenses to go to bars casinos clubs and parties and to take limousine rides and buy jewelry and airline tickets petitioners submitted as evidence of mr simpson’s sports activity business licenses from the city of seattle in the name of sports for the years through and for two international basketball association player contracts from said to be representative of the type of contracts he helped secure along with other materials from an invoice issued in the name of sports dated date along with miscellaneous correspondence dated in miscellaneous correspondence dated in and and the only item contemporaneous with a year at issue a date proposal by platinum to perform for sports a marketing and advertising campaign that was attached to a player list from mr simpson testified that he did not sign any player contracts in or in fact petitioners offered no evidence other than their own testimony that mr simpson was conducting any sports agent activity in and the court is not required to accept their self-serving testimony particularly in the absence of corroborating evidence see 440_f2d_688 9th cir aff’g per curiam tcmemo_1969_159 294_f2d_328 4th cir aff’g 34_tc_845 because of the inconsistencies and eccentricities in the record the court declines to accept their testimony since the court concludes that sports was conducted neither as a profit- seeking activity nor as a going concern in the years at issue it is not necessary to consider whether the deducted expenses were ordinary and necessary business_expenses because petitioners have not shown for what purpose the claimed expenses might otherwise be deductible the court sustains respondent’s determination on this issue as petitioners earned no gross_income from sports in the years at issue they are not entitled to any deductions for an activity_not_engaged_in_for_profit continued rental_activity respondent disallowed petitioners’ deduction on schedule e of expenses for depreciation mortgage interest cleaning and maintenance auto and travel and repairs related to woodland avenue mr simpson testified that petitioners rented woodland avenue to his uncle david simpson in and during which time mr simpson stated he also had a major renovation performed on woodland avenue according to mr simpson there was no written lease agreement and no rent receipts were provided to his uncle for rental payments made there were also few receipts if any detailing petitioners’ expenses petitioners having claimed a mortgage interest_expense_deduction of dollar_figure on schedule e for presented at trial a revised schedule e deleting the interest_deduction without explanation petitioners deducted dollar_figure of repairs expenses that were changed on the revised schedule e to painting and other contracted maintenance_expenses of dollar_figure petitioners’ evidence that they paid expenses for auto and travel was mr simpson’s testimony that he had paid the expenses in cash likewise mr simpson testified that the expenses for cleaning continued see sec_183 petitioners did not deduct any sec_183 items on schedule c and maintenance were all paid in cash to his father leonard senior a general contractor as evidence of the repairs expenses for petitioners offered a series of copies of documents titled proposal and invoice the documents are stated to be from james peterson remodeling to len can builders inc the company owned by mr simpson’s father mr simpson testified that the proposals and invoices were passed from mr simpson’s father to mr simpson and his father oversaw the work mr simpson testified that he paid the invoices in cash by delivering it physically to workers petitioners offered no evidence on these issues other than their testimony the court concludes that petitioners have not shown that woodland avenue was held for rental in and and if it was they have not substantiated the disallowed expenses deducted on schedule e respondent’s determination on these issues is sustained the court notes that petitioners resided in the state of washington at the time the petition was filed and that the notice_of_deficiency upon which this case is based was sent to them in seattle washington the income_tax returns filed for the years at issue reflect petitioners’ residence to be in seattle washington woodland avenue is in kansas city missouri accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for and petitioners underpaid a portion of their income_tax because of negligence or intentional_disregard_of_rules_and_regulations and that there is a substantial_understatement_of_income_tax sec_6662 and b and imposes a penalty equal to of the portion of the underpayment attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the tax shown on petitioners’ joint_return for was dollar_figure and the tax_shown_on_the_return for was dollar_figure petitioners’ correct_tax liability for is dollar_figure and for it is dollar_figure petitioners have a substantial_understatement of tax for each of and since the understatement amount for each year will exceed both of the tax required to be shown on the return for that year and dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for and the accuracy-related_penalty will apply unless a taxpayer demonstrates that there was reasonable_cause for the underpayment and that he or she acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to the underpayments of tax for and therefore respondent’s determination of the accuracy-related_penalty under sec_6662 for and is sustained to reflect the foregoing decision will be entered under rule
